DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed on 03/24/2022, with respect to claims 20, 27 and 33 have been fully considered and are persuasive.  The rejection of claims 27-34 and 36 has been withdrawn. Subject matter of original claim 20 has been incorporated into claim 17. Please refer to Examiner’s Amendment section below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Aleksynas (Reg. No. 62,551) on 07/20/2022.

Claims are amended as follows: 

17. (Currently Amended) A camera comprising:
a body;
a lens and an image sensor coupled to the body and cooperatively configured to capture images; and 
a display coupled to the body, substantially hidden from view when not illuminated, and configured to display graphics when illuminated;
wherein the body includes an outer layer comprising an elastomeric material through which, and
wherein the body includes an inner structure to which the outer layer is coupled, the inner structure including a grid of apertures through which the light from the display passes to display the graphics.

18. (Currently Amended) The camera according to claim 17, wherein the body hides the display from view when not illuminated and permits the light from the display to pass therethrough when illuminated to display the graphics.

20. (Canceled)

21. (Currently Amended) The camera according to claim 17, wherein the display includes a grid of lights, and each light of the grid of lights is associated with one aperture of the grid of apertures.

22. (Currently Amended) The camera according to claim 21, further comprising a light diffuser that is arranged between the inner structure of the body and the grid of lights and that diffuses light emitted by the grid of lights before passing through the apertures associated therewith.

27. (Currently Amended) A camera comprising:
a lens and an image sensor cooperatively configured to capture images;
a display that is substantially hidden from view when not illuminated and that displays graphics when illuminated; and
a body having a first side to which the lens is coupled and on which the 
wherein the display includes a grid of lights that are selectively illuminable to display the graphics; and
wherein the first side of the body includes an inner layer formed of a rigid plastic and an outer layer coupled to the inner layer and formed of an elastomeric material, the inner layer having a grid of apertures covered by the outer layer.

32. (Currently Amended) The camera according to claim 27, wherein the display is a first display, further comprising:
a second display on a second side of the body and facing opposite [[a]]the first side of the body, wherein the second display is a display panel having a second pixel density of 160 PPI or greater,
wherein the grid of lights are contained within the body and selectively emit light through the grid of apertures and the elastomeric material,
wherein the first display has a first pixel density of 40 pixels per inch (PPI) or lower and a first display area that is less than a second display area of the second display, and
wherein the grid of lights is hidden from view by the elastomeric material when not emitting light.

Allowable Subject Matter
Claims 17-18, 21-34 and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 17, prior art of record Czepowicz (US 2015/0326766 A1, cited by applicant) discloses a camera (Fig.8: camera 800) comprising: 
a body ([0028]: camera body); 
a lens (Fig.1: lens holder 120 and lens barrel 110; or Fig.8: lens 804) and an image sensor (Fig.1: image sensor assembly 130) coupled to the body and cooperatively configured to capture images ([0028]); and 
a display coupled to the body (Fig.8: LED display 808).
Prior art of record Oversluizen et al. (US 2010/0014319 A1) discloses wherein the body includes an outer layer comprising an elastomeric material through which light from the display passes to display the graphics and which substantially hides the display from view when not illuminated ([0045]: disguising device 103 comprises scattering layer 102 and reflective member 106. [0065]: a scattering polarizer 500 may contain rubber (rubbery core). [0067]: scattering polarizer 500 may be applied as scattering layer 102 or reflecting layer 106. Therefore, the display disguising device may comprise rubber, which is an elastomeric material).
However, the prior art of record fails to disclose or reasonably suggest: “wherein the body includes an inner structure to which the outer layer is coupled, the inner structure including a grid of apertures through which the light from the display passes to display the graphics” in combination with other limitations recited in the claim.

Regarding independent claim 27, prior art of record Czepowicz (US 2015/0326766 A1, cited by applicant) discloses a camera (Fig.8: camera 800) comprising: 
a lens (Fig.1: lens holder 120 and lens barrel 110; or Fig.8: lens 804) and an image sensor (Fig.1: image sensor assembly 130) cooperatively configured to capture images; 
a display (Fig.8: LED display 808); 
a body ([0028]: camera body) having a first side to which the lens is coupled and on which the display displays the graphics (Fig.8: both of the lens 804 and display 808 are located on the front side of the camera, which corresponds to the claimed first side),
wherein the display includes a grid of lights that are selectively illuminable to display the graphics (the LEDs contained in the LED display 808).
Prior art of record Oversluizen et al. (US 2010/0014319 A1) discloses and the display can be substantially hidden from view when not illuminated and that displays graphics when illuminated, wherein an outer layer formed of an elastomeric material ([0045]: disguising device 103 comprises scattering layer 102 and reflective member 106. [0065]: a scattering polarizer 500 may contain rubber (rubbery core). [0067]: scattering polarizer 500 may be applied as scattering layer 102 or reflecting layer 106. Therefore, the display disguising device may comprise rubber, which is an elastomeric material).
However, the prior art of record fails to disclose or reasonably suggest: “wherein the first side of the body includes an inner layer formed of a rigid plastic and an outer layer coupled to the inner layer …, the inner layer having a grid of apertures covered by the outer layer” in combination with other limitations recited in the claim.

Regarding independent claim 33, prior art of record Czepowicz (US 2015/0326766 A1, cited by applicant) discloses a camera (Fig.8: camera 800) comprising:
a body ([0028]: camera body) having a first side (Fig.8: front side of the camera) and a second side facing opposite the first side (Fig.8: rear side of the camera);
a lens (Fig.1: lens holder 120 and lens barrel 110; or Fig.8: lens 804) coupled to the first side of the body (See Fig.8) and an image sensor contained within the body (Fig.1: image sensor assembly 130), wherein the lens and the image sensor are cooperatively configured to capture images ([0028]);
a first display on the first side of the body (Fig.8: LED display 808), wherein the first display includes lights that are contained within the body (LED).
Prior art of record Oversluizen et al. (US 2010/0014319 A1) discloses an outer layer formed of a light-permeable material, wherein the lights are hidden from view by the light-permeable material when not emitting light ([0045]: disguising device 103 comprises scattering layer 102 and reflective member 106. [0065]: a scattering polarizer 500 may contain rubber (rubbery core). [0067]: scattering polarizer 500 may be applied as scattering layer 102 or reflecting layer 106).
Prior art of record Park (US 2011/0194009 A1) discloses a second display on the second side of the body and facing opposite the first display (Fig.4; [0062]: the first display unit 11 is disposed on the rear cover of the digital camera corresponds to the claimed second display).
Prior art of record Engelen et al. (US 2019/0035164 A1) discloses the first display having a first pixel density at or below 40 pixels per inch (PPI); wherein the second display is a display panel having a second pixel density at or above 160 PPI ([0056]: a display device can have a resolution of between 15 and 250 dpi).
However, the prior art of record fails to disclose or reasonably suggest: “…an inner layer formed of a rigid plastic and an outer layer coupled to the inner layer …, the inner layer having apertures covered by the outer layer,
a light diffuser that is arranged between the inner layer of the body and the lights of the first display, wherein the light diffuser is configured to diffuse light emitted by the lights before passing through the outer layer” in combination with other limitations recited in the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696     

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696